DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1-22 are pending and presented for examination.

Response to Arguments
Applicant’s remarks dated 1 February 2021 (hereinafter, “Remarks at __”) are acknowledged and entered.
The rejection of claims 1-3, 6, 8 and 20-22 under 35 U.S.C. 103 over Hasinoff in view of Suda is MAINTAINED over the instant traversal. As are the dependent rejections of claims 12, 13 and 15 over the same in further view of Constantz; 4 and 5 in further view of Spink; 12-15 in further view of Morishima; under 35 U.S.C. 103 over Hasinoff, Suda, and Morishima in further view of Tokuyuma; 16 and 17 over Hasinoff and Suda in further view of Turkii; and 18 and 19 over Hasinoff in view of Suda and Morishima in further view of Song as the base rejection of Hasinoff in view of Suda were all made en masse over the independent rejection and maintained for the same reasons.
The first part of the traversal is that “according to Suda, raw fuel is subjected to a hydrogenation and desulfurization treatment to produce purified fuel and a hydrogen-sulfide containing gas . . . The hydrogen sulfide-containing gas is then combusted to generate a sulfur dioxide-containing gas, which is reacted with a calcium carbonate, such as limestone, to produce gypsum . . . Calcium carbonate is an input, not a product” (Remarks at 3). It should firstly be noted that applicants miss an important step in Suda’s method, that of absorbing the sulfur dioxide-containing gas into water and oxidizing it to form 
The second aspect of the traversal is that “Suda’s series of steps aim to produce a highly purified gypsum . . . It would not be to use the product of this process with Hasinoff, which is intended to treat flue gas gypsum. Due to the difference between the gypsums of Hasinoff and Suda, the ordinary artisan would not be motivated to combine Suda’s highly purified gypsum with Hasinoff’s FGD gypsum” (Remarks at 3-4). This is not persuasive as Hasinoff is concerned with a high purity product, high purity reagents would also be desirable as a means to achieve a high purity product.
The third part of the traversal is concerned with instant claim 22 and it is that “there is no disclosure in the applied references, at least, about ‘emit[ing] a first amount of carbon dioxide less than a second amount of carbon dioxide emitted from a process including calcination of the natural calcium carbonate to convert the natural calcium carbonate to a second precipitated calcium carbonate” (Remarks at 4). This is also not persuasive as Hasinoff in view of Suda conducts the same reaction as that instantly claimed and as such the same outcome would be expected as laid out in the rejection of claim 21 which the rejection of 22 incorporated.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1, 2, 3, 6, 8, 20, 21 and 22 under 35 U.S.C. 103 over Hasinoff in view of Suda from the Office Action dated 30 October 2020 (hereinafter, “Previous Action”) is incorporated by reference in its entirety.

The rejection of claims 12, 13 and 15 under 35 U.S.C. 103 over Hasinoff and Suda as applied to claim 1, and in further view of Constantz from the Previous Action is hereby incorporated by reference in its entirety.

The rejection of claims 4 and 5 under 35 U.S.C. 103 over Hasinoff and Suda as applied to claim 1, and in further view of Spink from the Previous Action is hereby incorporated by reference in its entirety.

The rejection of claims 12-15 under 35 U.S.C. 103 over Hasinoff and Suda as applied to claim 1, and in further view of Fortier from the Previous Action is hereby incorporated by reference in its entirety.

The rejection of claims 7 and 9 under 35 U.S.C. 103 over Hasinoff and Suda as applied to claim 1, and in further view of Morishima from the Previous Action is hereby incorporated by reference in its entirety.

The rejection of claims 10 and 11 under 35 U.S.C. 103 over Hasinoff, Suda, and Morishima as applied to claim 9, and in further view of Tokuyama from the Previous Action is hereby incorporated by reference.

The rejection of claims 16 and 17 under 35 U.S.C. 103 over Hasinoff and Suda as applied to claim 1, and in further view of Turkki from the Previous Action is hereby incorporated by reference.

The rejection of claims 18 and 19 under 35 U.S.C. 103 over Hasinoff, Suda, and Morishima as applied to claim 9, and in further view of Song from the Previous Action is hereby incorporated by reference.

Conclusion
Claims 1-22 are finally rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848.  The examiner can normally be reached on Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


RICHARD M. RUMP
Primary Examiner
Art Unit 1736



/RICHARD M RUMP/               Primary Examiner, Art Unit 1796